                                                                      Case 2:16-cv-01566-APG-BNW Document 49
                                                                                                          48 Filed 05/11/20
                                                                                                                   05/08/20 Page 1 of 2



                                                                 DARREN BRENNER, ESQ.
                                                             1   Nevada Bar No. 8386
                                                                 JAMIE K. COMBS, ESQ.
                                                             2   Nevada Bar No. 13088
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: darren.brenner@akerman.com
                                                                 Email: Jamie.combs@akerman.com
                                                             6
                                                                 Attorneys for plaintiff and counter-defendant
                                                             7   Federal National Mortgage Association
                                                             8
                                                             9                                      UNITED STATES DISTRICT COURT
                                                                                                        DISTRICT OF NEVADA
                                                            10

                                                            11
                                                                 FEDERAL    NATIONAL                   MORTGAGE       Case No.: 2:16-cv-01566-APG-BNW
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   ASSOCIATION,
                      LAS VEGAS, NEVADA 89134




                                                            13                         Plaintiff,                     MOTION TO REMOVE ATTORNEY FROM
AKERMAN LLP




                                                                                                                      ELECTRONIC SERVICE LIST
                                                            14   v.
                                                            15   FLAMINGO      RIDGE     HOMEOWNERS
                                                                 ASSOCIATION; TOW PROPERTIES, LLC I;
                                                            16   and ALESSI & KOENIG, LLC,
                                                            17                         Defendants.
                                                            18

                                                            19   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            20                PLEASE TAKE NOTICE that Tenesa S. Powell, Esq., is no longer associated with the law

                                                            21   firm of Akerman LLP and requests that Ms. Powell be removed from the service list.

                                                            22   // /

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28

                                                                 52994577;1
                                                                     Case 2:16-cv-01566-APG-BNW Document 49
                                                                                                         48 Filed 05/11/20
                                                                                                                  05/08/20 Page 2 of 2




                                                             1                Akerman LLP continues to serve as counsel for Federal National Mortgage Association, in this

                                                             2   action. All items, including, but not limited to, pleadings, papers, correspondence, documents and

                                                             3   future notices in this action should continue to be directed to Darren Brenner, Esq. and Jamie K.

                                                             4   Combs, Esq.

                                                             5                DATED this 8th day of May, 2020
                                                                                                                  AKERMAN LLP
                                                             6

                                                             7
                                                                                                                   /s/ Jamie K. Combs, Esq.
                                                             8                                                    DARREN BRENNER, ESQ.
                                                                                                                  Nevada Bar No. 8386
                                                             9                                                    JAMIE K. COMBS, ESQ.
                                                                                                                  Nevada Bar No. 13088
                                                            10                                                    1635 Village Center Circle, Suite 200
                                                                                                                  Las Vegas, Nevada 89134
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                                  Attorneys for plaintiff and counter-defendant Federal
                                                            12                                                    National Mortgage Association
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14                                              COURT APPROVAL
                                                            15                IT IS SO ORDERED.
                                                            16                      5/11/2020
                                                                              Date:______________
                                                            17                                                             ___________________________________
                                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                            18                                                             Case No.: 2:16-cv-01566-APG-BNW
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                       2
                                                                 52994577;1
